Exhibit 10.4

 

 

Mesa Laboratories, Inc.

CONFIDENTIALITY, NON-COMPETE, AND NON-SOLICITATION AGREEMENT

 

     This Confidentiality, Non-Compete and Non-Solicitation Agreement is made
and entered into as of the            day of                , 20      by and
between Mesa Laboratories, Inc. (“Company”) a Colorado Corporation and
                               (“Employee”).

 

BACKGROUND

 

Company is in the business of designing, manufacturing, selling and distributing
quality control products and services (“P/S”) which are sold into niche markets
driven by regulatory requirements (the “Business”). Company conducts its
Business and offers and sells its P/S to Customers (defined in section 2.e.,
below) throughout the United States, Canada and Europe (the “Market”), and
intends to continue to so offer and sell its P/S.

 

Employee has been employed by Company since in or about
                              ,          , [19xx or 20xx] and currently holds
the position of                               . Employee has held the
position(s) set forth on Exhibit A during the period(s) of time stated thereon.

 

AGREEMENT

 

In consideration of the continued employment of Employee by Company, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.     Confidentiality.

 

a.     Employee acknowledges that in connection with his/her employment,
Employee has had and will continue to have access to confidential and
proprietary information and material belonging to Company (“Confidential
Information” as more fully defined in (c) below).

 

b.     Employee agrees that he/she shall at no time, directly or indirectly, for
his/her own benefit or the benefit of any other Person (as hereinafter defined),
utilize or disclose to any Person any of the Confidential Information of
Company, other than as necessary in the course of rendering services to, for, or
on behalf of Company.

 

c.      For purposes of this Agreement, “Confidential Information” includes,
without limitation, information concerning: ownership, management and
organization structure; shareholder arrangements and agreements; employee
compensation, bonuses and profit sharing arrangements or plans; stock
transaction agreements; insurance information; business methods; systems of
operation and operating practices and strategies; strategic plans and business
development strategies; pricing strategies; estimating techniques, financial
affairs, condition, and information (whether historical or forecasted); tax
information; and information concerning clients served, potential clients, and
client referral sources; as well as all other proprietary information of
Company; and all related compilations, reports, financial statements, analyses,
agreements, instruments other documents containing such information in whatever
form or medium.

 

Page 1 of 7

--------------------------------------------------------------------------------

 

 

Exhibit 10.4

 

d.     Employee agrees that the Confidential Information (i) constitutes trade
secrets of Company, not general secrets of the trade, and is not readily
ascertainable from any other source; and (ii) is the product of a material
investment of Company time, effort and money, and (iii) constitutes a valuable
asset of Company.

 

e.     All Confidential Information acquired by the Employee is and shall remain
the sole and exclusive property of Company and shall be immediately placed in
the hands of Company by Employee upon request by Company and upon termination of
his/her employment (for any reason), along with any copies made thereof, in
whatever form or medium.

 

2.     Restriction on Competition and Solicitation.

 

a.     Employee acknowledges that Company offers and sells its P/S throughout
the Market and intends to continue to offer and sell its P/S throughout the
Market.

 

b.     Employee agrees that during the term of his/her employment with Company
and for a period of                [month(s)] [year(s)] following its
termination, regardless of the reason for such termination, he/she (i) will not
acquire or maintain ownership of (except as a holder of stock in a corporation
whose stock is publicly traded and which is subject to the reporting
requirements of the Securities Exchange Act of 1934, and then only to the extent
of owning not more than five (5%) percent of the issued and outstanding stock of
such corporation), or (ii) serve, facilitate, or be employed directly or
indirectly, in any capacity (whether as a director, officer, manager, employee,
consultant or agent) by, any individual, corporation, partnership, limited
liability company, association, trust, or other entity or organization
(“Person”) which is in the business of providing products or services in the
nature of or substantially similar to those of the Business, or which otherwise
competes with the Business.

 

c.     Employee agrees that (i) his/her individual relationship with each of
Company's Customers (as defined below), is a determinative factor in the
business dealings and relationships between Company and its Customers and
Company's prospects for continuing those business dealings and relationships;
(ii) Company has a legitimate business interest in protecting its Customer
relationships; (iii) Company is entitled to the benefit of the goodwill
developed by Employee within the industry while performing services for Company;
and (iv) Employee shall have no property right in any Customer of Company,
regardless of the source of the Customer.

 

d.     Employee agrees that during the term of this Agreement and for a period
of            [(months)(year(s))] following its termination, regardless of the
reason for such termination, Employee will not, either directly or indirectly,
in any capacity (whether for his/her own account or for the account of any
Person), (i) call upon, solicit, be solicited by, or otherwise communicate in
any way with any Customer of Company for the purpose of selling or providing, or
offering to sell or provide products or services in the nature of or
substantially similar to the P/S provided by Company, or (ii) request that any
Customer of Company not purchase products or services from Company or curtail or
cancel its business with Company.

 

e.     For purposes of the Agreement the term "Customer” includes any Person and
each of its subsidiaries, affiliates, joint venturers, partners, agents,
employees and any corporation, partnership, limited liability company,
association, trust, or other entity or organization in which such Person has an
interest:

 

i.     who purchased P/S from Company at any time during the period while this
Agreement was in effect;

 

Page 2 of 7

--------------------------------------------------------------------------------

 

 

Exhibit 10.4

 

ii.      who was called upon, solicited by or otherwise in contact with Employee
for purposes related to the business of Company;

 

iii.     who received any bid or proposal from Company for the sale or
provision, or proposed sale or provision, of any P/S during the twelve (12)
month period prior to the termination of Employee's employment.

 

3.     Employee Piracy. Employee agrees that during any period while he/she is
employed by Company and for a            [(month) (year)] period following the
termination of such employment, regardless of the reason therefore, he/she shall
not, either directly or indirectly, in any capacity, whether for his/her own
account or for the account of any other Person, offer employment to any employee
of Company or attempt to induce or cooperate with any other Person in an attempt
to induce or entice any employee of Company to leave the employ of Company.

 

4.     Reasonable Restriction.

 

a.     Employee acknowledges that the restrictions and the covenants contained
herein are reasonable and necessary in order for Company to maintain its
Confidential Information and goodwill, and in order to protect its interests and
rights in the Business and its relationships with its Customers. Employee
further acknowledges that such restrictions will not create an undue hardship on
Employee or otherwise unreasonably prohibit Employee, following the termination
of his/her employment with Company, from being employed by, acquiring an
interest in, or being otherwise connected with any Person in the conduct of
business activities other than those of the Business.

 

b.     Employee agrees that, if his/her employment by Company terminates and
he/she is employed by or otherwise connected with another Person for business
purposes, legitimate questions may arise as to whether Employee is then
breaching or has breached his/her obligations to Company. Employee authorizes
Company to contact any Person by whom Employee becomes employed, or becomes
otherwise connected with for business purposes, to advise said Person of the
existence and terms of this Agreement, and/or to ascertain the nature and extent
of the duties and activities that Employee has performed or undertaken, or will
perform or undertake, for said Person.

 

5.     Inventions. Employee shall promptly disclose to the Company or its
designee any and all ideas, inventions, works of authorship (including, but not
limited to computer programs, software and documentation), improvements,
discoveries, developments, or innovations (collectively, “Inventions”), whether
patentable or unpatentable, copyrightable or uncopyrightable, made, developed,
worked on, or conceived by Employee, either solely or jointly with others,
whether or not reduced to drawings, written description, documentation, models,
or other tangible form: (a) during the period of Employee’s employment with the
Company which relate to, or arise out of, any developments, services, research,
or products of, or pertain to the business of, the Company and (b) for a period
of six (6) months after termination of the Employee’s employment with the
Company, said Inventions which relate to, or arise out of, any developments,
services, research, or products that Employee had been concerned with during the
term of his employment.

 

Page 3 of 7

--------------------------------------------------------------------------------

 

 

Exhibit 10.4

 

Any and all such Inventions shall be the exclusive property of Company or its
designees. Employee will grant, convey, and assign to Company or the designee of
Company the right, title, and interest, domestic and foreign, in such Inventions
without additional compensation. Employee further agrees to sign all
applications or registrations for patents, trademarks, or copyrights, any
continuations, renewals or reissues thereof, assignments and other documents and
to perform all acts necessary or desirable to implement the provisions of this
paragraph.

 

6.     No Conflict with Prior Employment. Employee represents that Employee is
not a party to any oral or written agreement with any former employer or other
person which may restrict Employee’s ability or make it unlawful for Employee to
be employed by Company or to perform Employee’s duties. Employee represents that
any agreement, whether oral or written, with a prior employer or other person
which contains any employment, confidentiality, competition or solicitation
restriction has been disclosed to, and in the case of a written agreement
provided to Company. Employee agrees that he/she will not disclose, or provide
to Company, or use for or on behalf of the Company, any trade secrets or
confidential or proprietary information of any prior employer of Employee, or
any other person, without proper consent.

 

7.     Remedies.

 

a.     In the event of a breach or threatened or attempted breach of the
provisions of paragraphs 1, 2, or 3 of this Agreement, Employee acknowledges
that said breach would cause irreparable harm to Company, incapable of
compensation by the award of money damages. In addition to all other remedies
provided by law, Company shall, therefore, be entitled to a temporary,
preliminary and permanent injunction (without the necessity of proving any
actual damage or proving that monetary damages would not afford an adequate
remedy) or decree for specific performance of the terms hereof, or both.
However, nothing contained herein shall be construed as prohibiting Company from
pursuing any other remedies for such a breach.

 

b.     In the event of any breach by Employee of the provisions of this
Agreement, Company shall be entitled to an award of costs and expenses incurred
by Company in connection with such action, including reasonable attorneys' fees.

 

c.     In the event Company seeks enforcement of any of the covenants contained
in paragraphs 2 or 3, the provisions of said paragraphs shall continue in
effect, and the period of the restriction referred to therein shall be
automatically extended by a period of time equal in duration to the period of
time beginning when any violation of the provisions of said paragraphs began and
ending when the activities constituting such violation shall have finally
terminated in good faith, or when there has been a final adjudication by a trial
court as to the enforcement of this covenant, whichever is earlier.

 

8.     General Provisions.

 

a.     The provisions of Agreement shall survive termination of Employees
employment with Company.

 

b.     In the event any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, such invalidity or unenforceability shall not
affect or render invalid or unenforceable any other provision of this Agreement,
and this Agreement shall be construed as if such invalid or unenforceable
provision had been more narrowly drawn so as not to be invalid or unenforceable.

 

Page 4 of 7

--------------------------------------------------------------------------------

 

 

Exhibit 10.4

 

c.     This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by, and construed
in accordance with, the laws applicable to contracts made and wholly performed
within the state in which the Employee is employed by the Company, without
giving effect to the principles of conflict of laws.

 

d.     This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, personal representatives, successors
and assigns, except that it shall not be assignable by Employee.

 

e.     The failure of Company to insist upon the strict performance of the
covenants and conditions contained herein shall not be deemed a waiver of the
right of Company to assist upon the strict performance of such covenant sand
conditions any other time. Any waiver by Company of any breach or violation of
any part of this Agreement shall not operate or be interpreted, therefore, as a
waiver of any subsequent breach or violation of this Agreement.

 

f.     This Agreement sets forth the entire agreement between the parities with
respect to the subject matter hereof and supersedes all prior agreements or
understandings of the parties with respect thereto. This Agreement may not be
amended or supplemented except by a separate agreement in writing signed by the
parties.

 

 

[Remainder of Page Intentionally Blank]

[Signatures appear on the Following Page]

 

Page 5 of 7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Confidentiality, Non-Compete and Non-Solicitation
Agreement has been duly executed as of the date first above written.

 

 

Mesa Laboratories, Inc.

 

 

By                                                                      

Name:                                                                

Title:                                                                       

 

 

Employee:

 

                                                                         

[NAME]

 

Page 6 of 7

--------------------------------------------------------------------------------

 

 

Exhibit 10.4

 

 

EXHIBIT A

MESA EMPLOYMENT HISTORY

 

 

 

Page 7 of 7